Citation Nr: 0609644	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-12 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1988 to August 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The RO denied the veteran's initial claim of entitlement to 
service connection for a psychiatric disorder in April 1991.  
The veteran attempted to reopen the claim in February 1997; 
the RO declined to reopen the claim, based on the lack of new 
and material evidence.

In November 2000, the RO received the veteran's claim of 
entitlement to service connection for PTSD; the stressor 
alleged by the veteran was an automobile accident in service.  
The RO denied the claim in a September 2001 rating decision.  
[The RO treated the claim of entitlement to service 
connection for PTSD as separate and distinct from the 
previously-denied service connection claim for a psychiatric 
disability, and did not require the submission of new and 
material evidence.]  The veteran disagreed with the September 
2001 rating decision and initiated the instant appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 2002.

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge in Washington, D.C. in 
April 2003.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

Following the April 2003 hearing, the Board remanded the 
claim to obtain additional medical evidence.  After 
accomplishing the additional development requested by the 
Board, the VA Appeals Management Center (AMC) denied the 
claim in a January 2006 supplemental statement of the case 
(SSOC).  The case is now once again before the Board. 

Issues not on appeal

As noted above, the veteran claims that he has PTSD as a 
result of an automobile accident in service.  In his notice 
of disagreement and subsequent statements, the veteran has 
claimed that he suffers from depression or a dysthymic 
disorder as a result of his in-service automobile accident.  
Additionally, during his April 2003 hearing, the veteran 
maintained that he incurred residuals of a head injury 
[claimed as cranio-cerebral trauma with post-traumatic 
cerebral edema] as well as headaches, a cervical spine 
injury, a thoracic spine injury, a contusion of the inguen 
and psychogenic amnesia as a result of the in-service 
accident.  The veteran also contended that he now suffers 
from a cardiovascular disorder as a result of his claimed 
PTSD, or as a result of the in-service accident.

The Board notes that claims of entitlement to service 
connection for headaches, residuals of a head injury, and a 
psychiatric disorder other than PTSD were denied in an April 
1991 rating decision.  The veteran attempted to reopen the 
claim of entitlement to service connection for residuals of a 
head injury in February 1997, but the RO denied the request 
due to the absence of new and material evidence.

Based on the veteran's recent statements, it appears that he 
is requesting that his claims of entitlement to service 
connection for headaches, residuals of a head injury, and a 
psychiatric disorder other than PTSD be reopened.  Those 
matters are referred to the RO for appropriate action.  In 
addition, original claims of entitlement to service 
connection for a back disorder, psychogenic amnesia, and a 
cardiovascular disorder are referred to the RO for 
appropriate action.  

The only issue currently before the Board, however, is that 
of service connection for PTSD.




FINDING OF FACT

A preponderance of the competent medical evidence does not 
support a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
essentially contends that this condition is the result of an 
in-service automobile accident.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 2002 statement of the case (SOC) 
and the January 2006 SSOC of the pertinent law and 
regulations (including those relating to service connection 
for PTSD), of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2001 and May 2004 which were specifically intended to address 
the requirements of the VCAA.  The May 2004 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease;" a "current physical or mental disability;" 
and a "relationship between your current disability and an 
injury, disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2004 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
He was further advised that VA would make "reasonable 
efforts" to obtain "[r]elevant records not held by any 
Federal agency" including records from "State or local 
governments, private doctors and hospitals, or current or 
former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."  Pursuant to the Board's 
October 2003 remand, the May 2004 letter also notified the 
veteran that "[w]e have asked the National Personnel Records 
Center to provide a copy of your medical records, we have 
also asked the Salt Lake City Regional Office to search for a 
duplicate claims file."  The veteran was also asked to 
clarify what matters he wished to pursue.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  More specifically, the July 2001 
letter instructed the veteran to "[c]omplete, sign, and 
return the enclosed VA Form 21-4142, 'Authorization and 
Consent to Release Information' . . . [u]se a separate form 
for each doctor or hospital where you were treated."  
Additionally, the veteran was asked to provide "the name of 
the person, agency or company who has relevant records;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records"  (emphasis in original). 



Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f the evidence is in 
your possession, please sent it to us."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran was arguably not provided with complete notice of 
the VCAA prior to the initial adjudication of his claim in 
September 2001, although the July 2001 letter provided VCAA 
notice .  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the July 2001 and May 2004 VCAA letters.  His claim was 
readjudicated in the January 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any possible VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date was not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on elements (2)and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements.  Moreover, 
because the Board is denying the veteran's claim, elements 
(4) and (5) remain moot.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA treatment records, and the report of an August 
2001 VA psychiatric examination.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before the undersigned 
Veterans Law Judge in April 2003.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).



Analysis

The veteran seeks service connection for PTSD.  He 
essentially contends that he suffers from this condition and 
that such is the product of an in-service automobile 
accident.

As explained above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  
See 38 C.F.R. § 3.304(f) (2005).

With respect to the first element, that of a current PTSD 
diagnosis, the veteran has a long and complex psychiatric 
history covering over a decade and including literally 
hundreds of pages of inpatient and outpatient treatment 
records, including numerous psychiatric examination reports 
from a vast array of VA mental health professionals.  While 
the medical records themselves are voluminous, certain 
diagnoses have consistently emerged.  Most notably, the 
veteran has been variously diagnosed with dysthymic disorder, 
a panic disorder, and a "mixed-type" personality disorder.  
None of the various psychiatric treatment records available, 
however, include a diagnosis of PTSD.  To the contrary, 
several clinicians, including the August 2001 VA examiner and 
various VA psychologists, ave specifically indicated that the 
veteran does not meet the criteria for a PTSD diagnosis.  
See, e.g., a June 2003 VA psychiatric assessment.  No 
contradictory medical opinion is of record.  Indeed, the 
veteran's representative acknowledged at the April 2003 Board 
hearing that the veteran did not have a PTSD diagnosis.  
See April 2003 hearing transcript, at 11.

The only evidence in the claims file supporting the existence 
of PTSD is the veteran's own statements.  It is now well 
settled, however, that laypersons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as diagnosis of psychiatric 
illness, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements to the affect that he has PTSD are accordingly 
lacking in probative value.

Because the record contains no competent medical evidence 
diagnosing PTSD, the first Hickson element has not been met 
and the veteran's claim fails on this basis alone.  See 
Brammer, supra.  Throughout the six years this claim has been 
pending, the veteran has had ample opportunity to submit 
evidence demonstrating the existence of PTSD.  He has also 
been repeatedly notified, including in the July 2001 and May 
2004 VCAA letters, of the need to submit evidence of a 
current disability (i.e. PTSD).  This he has not done.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  

Accordingly, in the absence of medical evidence establishing 
a diagnosis of PTSD, service connection for the condition is 
not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


